Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-16-21 has been entered. 
Claims 11-33, 36-38, 40-42, 49-59, 63-76, 78-80, 82-87 have been canceled. Claims 1-10, 34, 35, 39, 43-48, 60-62, 77, 81, 88, 89 are pending. 
Applicant's arguments filed 2-16-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group III, claims 34, 35, 39, 43, 44, 60-62, 76, without traverse in the reply filed on 4-13-20. Upon reconsideration, Groups III-VI were recombined. 
Claims 1-10 remain withdrawn. 
Claims 34, 35, 39, 43-48, 60-62, 77, 81, 88, 89 are under consideration. 
Claim Objections

	Claim 34 requires removing “an intervening portion comprising a Fel d1 sequence” in lines 8-9, but the last 3 lines require removing “chains 1 and 2 of the Fel d1 genomic sequence”. The structure of the portion removed in lines 8-9 should be the same as the portion removed in the last 3 lines. These should also have a nexus with the preamble for reasons set forth above. 
crRNAs are not identical to the target sequence in the genome as required in claim 34. crRNAs may target a sequence in the Fel d1 gene, but the sequence of the crRNA is not identical to the target sequence as required in claim 34. 

    PNG
    media_image1.png
    334
    639
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 112
Enablement
Claims 34, 35, 39, 43-48, 60-62, 77, 81, 88, 89 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inactivating a Fel d1 gene in an isolated somatic Felis catus cell using a homology vector (Avner US Patent 10626417), does not reasonably provide enablement for 
i) using gRNAs and Cas9 in the presence or absence of a donor DNA template (NHEJ) to remove a nucleic acid sequence encoding chains 1 and 2 and/or the promoter of an endogenous Fel d1 gene of a feline cell such that Fel d1 expression does not occur (34, 43, 47, 60, 77), specifically using exogenous DNA sequence using gRNA, Cas9, and a donor DNA template (77), 
ii) performing the method in vivo for treatment or any other means (34, 43, 47, 60, 77), 
iii) making a genetically modified cat using a feline cell genetically modified using gRNA and Cas9 (45-48), 
iv) using a 1st and 2nd pair of chimeric guide RNA and Cas9 nickase as broadly encompassed by claim 60, 
v) using sequence data of the Fel d1 gene from a plurality of feline tissue samples as required in claim 89. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
wherein the intervening portion comprises chains 1 and 2 of the Fel d 1 genomic sequence, and/or the Fel d 1 promoter such that removal of the intervening portion from the genome provides for an absence of Fel d 1 protein expression.
Claims 34, 46, 47, 60, 77 encompass using Cas9 and two gRNAs in the absence of a homology template to a nucleic acid sequence encoding chains 1 and 2 of Fel d1 or the promoter of Fel d1 such that expression of Fel d1 is absent. This concept relies on non-homologous end joining (NHEJ) to cause various random deletions and insertions with the hopes of one of them inactivating the Fel d1 gene. 
Claims 34, 77 encompasses performing the method using Cas9, two gRNAs, and a homology template that complements the target sequences of the gRNAs. This concept relies on homologous recombination wherein the template is incorporated into the Fel d1 gene and causes inactivation of the Fel d1 gene. 

Claims 43, 47, 48 encompass any naturally occurring or genetically modified Felis catus cell or Felis catus obtained by any means. 

Fig. 1 and 2 show the structure of chains 1 and 2 of the felis catus Fel d1 gene. 
Fig. 3 shows a Fel d1 gene map with possible crRNA target sequences 1A, 1B, 2A, 2B, 3A, 3B, 4A and 4B. See pg 26, para 127. 
Fig. 4A describes the design strategy for crRNA and target sequences. In particular, applicants suggest “aim[ing] for targeting the more conserved portion of genome sequences” (echoed on pg 25, para 124). One pair of crRNAs (#1/#2) targets flanking regions of Fel d1 (one upstream of chain 2, one downstream of chain 1) (SEQ ID NOs: 680 and 254). The other pair (#3/#4) targets internal regions of Fel d1 (one internal to chain 2, one internal to chain 1) (SEQ ID NOs: 851 and 266). The crRNAs can be mixed “but not 1/3 and 2/4 probably because the distances between those only cover ~one exon”, i.e. #1/#4 and #2/#3. Table 3 (pg 27-28) shows the combinations of crRNA target sites:

    PNG
    media_image2.png
    511
    346
    media_image2.png
    Greyscale

If Cas9 “nickase” is used, then 4 crRNAs are used (Fig. 4B; pg 28, para 131) as shown in Table 4 (pg 28).
Examples are not numbered in the specification. 
Examples of cell lines (pg 22) are limited to felis catus cell lines.  
Examples for design of guide sequences (pg 24-30) are discussed above. 
Examples for “In silico identification of guide RNA target sequences” (pg 30-34) is based on the Broad institute website and full length Fel d1 chain 1 (SEQ ID NO: 1226) and chain 2 (SEQ ID NO: 1227). 
Examples of oligo synthesis are discussed on pg 34. 
Pg 34-38, Fig. 5-8, discusses how to clone sequences into vectors. 
Examples for testing gRNA are discussed on pg 38-40. 
Pg 40-41 suggests creating transgenic cats and merely refers to “general procedures for gene targeting and animal cloning” (Denning 2003; Wang 2003). 

Pg 41-43 suggests modifying the method of Wongsrikeao (2011) for “cloning a genetically engineered Fel d1 knockout cat” by transfecting cat “oocytes” with lentiviral vectors encoding a pair of gRNAs and Cas9 10-12 hours before or after fertilization. Embryos are then cultured and selected for implantation. Contrary to the title of this section, this is not cloning because the no nuclear transfer occurs. This discussion is also prophetic. 
Pg 44-45 suggest “cloning a genetically engineered Fel d1 knockout cat” by ES cell manipulation. However, the art at the time of filing was limited to ES-like cat cells; the art did not teach true cat ES cells, i.e. capable of becoming all three germ layers, forming a teratoma, and germline transmission. The art did not teach cat ES cells capable of being cultured long enough to select transfected cells while still maintaining their ES cell phenotype or the conditions required to do so. This discussion is prophetic. 
Pg 45 discusses transfecting cat salivary glands with feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a salivary gland-specific promoter. This example is prophetic. 
Pg 46 discusses transfecting cat skin with feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a skin-specific promoter. This example is prophetic. 

Pg 47 suggests introducing a homology vector encoding GFP into a cat zygote such that the sequence encoding GFP is integrated into the Fel d1 gene and the Fel d1 gene is inactivated. While Avner (10626417) described inactivating a Fel d1 gene in a cat cell in vitro using a homology vector, Avner did not obtain a cat zygote or transgenic cat using the homology vector. The art at the time of filing did not teach using a homology vector that targets the Fel d1 gene to make a cat zygote or a transgenic cat. Accordingly, this suggestion is also prophetic. 
Pg 47-49 describes how to confirm hypoallergenicity. 

i) The specification does not enable using 2 gRNAs and Cas9 in the presence or absence of a donor DNA template (NHEJ vs homology repair (HR)) to remove all or a portion of a Fel d1 genomic sequence or a nucleic acid sequence encoding chains 1 and 2 and/or the promoter of an endogenous Fel d1 gene of a feline cell such that Fel d1 expression does not occur or such that a hypoallergenic Fel d1 protein is expressed as required in claims 34, 43, 47, 60, 77. 
Claim 34 encompasses targeting two locations in a Felis catus Fel d1 gene, i.e. the 5’ end or 3’ end, a single nucleotide, an essential region, a non-essential region, an immunogenic region, or a non-immunogenic region. Claim 39 specifically requires the sequence is selected from any of at least SEQ ID NO: 1-1225 (claim 39). However, the specification is limited to making a deletion that causes hypoallergenicity which, in turn, 
The combinations of gRNA pairs in Table 3 delete the coding regions of chains 1 and 2 of the Fel d1 gene; however, the claim encompasses deleting all or a portion of a Fel d1 genomic sequence (preamble) by removing “chain 1 and 2 of the Fel d1 genomic sequences”. While the Fel d1 gene may be inactivated by removing the coding sequence for chains 1 and 2, the specification does not enable deleting all or a portion of a Fel d1 genomic sequence (preamble) by removing the coding sequence for chains 1 and 2 as claimed. Please clarify the preamble and make the deletion the same throughout the body of claim 34. 
The specification does not correlate the gRNA pairs that delete the coding sequence for chains 1 and 2 to any gRNA pairs that delete the Fel d1 promoter or the coding sequence for chains 1 and 2 AND the Feld 1 promoter as encompassed by claim 34. Pg 47, para 210 describes using sgRNA and plasmid donor to insert a GFP reporter in place of the Fel d1 promoter and chain 1 and 2 stop codons; however, the st gRNA target the 5’ flanking region of the sequence encoding Fel d1 chain 2; however, the specification only teaches crRNA 1A that targets the 5’ flanking region of chain 2 (see Fig. 3). Please clarify which SEQ ID NOs are the target sequences that correlate to 1A, 1B…2B in Table 3, specifying which are targets in the flanking regions as required in claims 34, 39, et al. and specifically set forth in claim 35. 
Claim 44 requires the cell has a genome with no Fel d1 gene; however, applicants do not correlate targeting the sequences in Table 3 that remove the coding region of chains 1 and 2 to deleting the entire Fel d1 gene. Clarification is required. 
Claim 44 requires “which is hypoallergenic in humans”; however, it is unclear whether this refers to the protein, the gene or the cell. Please clarify what is hypoallergenic in claim 44 (probably the protein expressed after genetic modification), and clarify whether deletion of the coding sequence for chains 1 and 2 using any combination of 1A, 1B…2B in Table 3 MUST causes the Fel d1 protein to be less allergenic in humans. 
In fact, all independent claims require clarification whether deletion of the coding sequence for chains 1 and 2 using any combination of 1A, 1B…2B in Table 3 simply inactivates the Fel d1 gene OR whether the deletion causes the Fel d1 protein to be less allergenic. 

Claim 34 encompasses using 2 gRNAs and Cas9 in the absence of a donor DNA which relies upon non-homologous end joining (NHEJ). Pg 29-30, para 135, teaches double stranded breaks “at a single target site introduced by Cas9 are repaired by [NHEJ]; however, the specification does not teach deleting the coding region of chains 1 and 2 of 7500 nucleotides using 2 gRNAs allows reannealing of the ends. There is no apparent reason why non-analogous, non-homologous ends made using 2 gRNAs would reanneal. It is not discussed in the specification and it is not readily apparent from the art at the time of filing. 
Upon showing the gRNA combinations that delete the coding sequence for chains 1 and 2 (and promoter?) and upon showing that deletion of chains 1 and 2 inactivates the Fel d1 gene, claim 34 should read ---A method of inactivating a Fel d1 gene in a feline cell, the method comprising: a) introducing a 1st and 2nd guide RNA (gRNA) and a Cas9 protein into a feline cell such that the coding sequence for chains 1 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make and/or use any deletion using 1st and 2nd guide RNAs that target any 1st and 2nd sequences as broadly encompassed by claims 34 other than those in Table 3 (pg 27-28) that completely delete chains 1 and 2 of the Felis catus Fel d1 gene. Whether or not this inactivates the Fel d1 gene or allows expression of a hypoallergenic Fel d1 protein remains unclear. 
Claims 43 and 44, drawn to Felis catus cell lines, have been included because the specification does not teach how make a genome lacking chains 1 and 2 of the Fel d1 gene using any means other than 2 gRNAs, Cas9, and optionally a donor DNA template. 
Claims 46 and 47, drawn to a genetically modified Felis catus and method of making, have been included because the specification does not teach how make a genome lacking chains 1 and 2 of the Fel d1 gene using any means other than 2 gRNAs, Cas9, and optionally a donor DNA template. They have also been included as they relate to deleting chains 1 and 2 and/or the promoter of a Fel d1 gene.
Claim 60 has been included as it relates to “deleting all or a portion of” a Fel d1 gene and as it relates to deleting chains 1 and 2 and/or the promoter of a Fel d1 gene.

ii) The specification does not enable making and/or using a cat cell in vivo as broadly encompassed by claims 34, 60. Claims 34 and 60 encompass administering 2 gRNAs and Cas9 to cells in vivo. Claim 34 and 60 encompass administering the vectors anywhere and targeting any single cell, any group of cells or ALL of the cells of the cat. 
In vivo embodiments are not enable for reasons set forth above regarding the specific genetic modification and result (see above).
Specifically, the sole disclosed use for performing the method of claim 34 or 60 in vivo is to make the cat hypoallergenic, i.e. treatment (pg 9, para 48). However, the specification does not teach the desired target tissue, the specific route of administration and dosage required for treatment, or the amount of genetic modification that must occur to have the desired result, i.e. no Fel d1 expression or expression of a hypoallergenic Fel d1 protein. However, the specification does not provide adequate guidance that one cell or a group of cells with impaired Fel d1 expression would make the cat hypoallergenic. 
Most specifically, pg 45 discusses transfecting cat salivary glands with feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a salivary gland-specific promoter. This example is prophetic and fails to provide adequate guidance that the cells of salivary gland WILL have impaired Fel d1 production or that the cat WILL be hypoallergenic. Pg 46 discusses transfecting cat skin with feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a skin-specific promoter. This example is prophetic and fails to provide adequate guidance that the cells of skin WILL have impaired Fel d1 production or that the cat WILL be 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how perform the method of claim 34 or 60 in vivo such that the Fel d1 gene inactivated or a hypoallergenic Fel d1 protein is expressed in amounts that make a cat hypoallergenic (the sole disclosed use for performing the method in vivo).

iii) The specification does not enable making a genetically modified cat that does not express Fel d1 or expresses a hypoallergenic Fel d1 using gRNA and Cas9 as required in claims 45-48. Claim 45 requires first making the cell which is not enabled for reasons set forth above. Claim 46 requires first genetically modifying an oocyte which is not enabled for reasons set forth above. The specification does not provide adequate guidance that the Fel d1 gene would functionally reanneal using 2 gRNAs under NHEJ conditions deleting 7500 nucleotides in an isolated cell (see above) or that a donor DNA would functionally integrate into the Fel d1 gene (see above), that the cell fail to express Fel d1 (see above), that the cell express a hypoallergenic Fel d1 protein lacking chains 1 or 2 (see above), or “absent expression of Fel d1” (claim 48) (see above). Next, the body of claims 45-47 require obtaining a Felis catus cat with a genetic modification but do not require the cat has an altered phenotype, that the Fel d1 gene has been 

iv) The specification does not enable using a 1st and 2nd pair of chimeric guide RNA and Cas9 nickase as broadly encompassed by claim 60. Cas9 nickase requires 2 targets/cut that reanneal with “INDELS”; however, applicants’ invention requires deleting a large portion of genomic material; therefore, embodiments with Cas9 nickase are limited to using 4 crRNAs. Table 4 shows combinations of target sites for crRNA using Cas9 nickase, all of which are limited to the sites mentioned above. At minimum, the specification is limited to deletions at the 1st and 2nd sites shown in Table 3 that delete the entire Fel d1 gene (crRNA 1A and 2A or 2B, or 1B and 2A or 2B). The specification fails to correlate the sites that remove large portions of the initial coding regions of chain 

v) The specification does not enable using sequence data of the Fel d1 gene from a plurality of feline tissue samples as required in claim 89. The specification does not teach a generic Fel d1 genomic sequence that represents multiple feline tissue samples. The specification does not teach any of SEQ ID NO: 1-1225 are found in any of a number of multiple feline tissue samples. Without such guidance, applicants have not enabled margin a genetic modification based on a genomic sequence that represents a plurality of feline tissue samples as required in claim 89. 
Response to arguments
Applicants’ reference to case law is noted; however, the fact patterns are not the same in the instant application. 
Applicants argue the amendments overcome the rejections. Applicants’ arguments are not persuasive for reasons set forth above. Specifically, please provide a reasoned explanation of how/why deleting the coding region of chains 1 and 2 of a Fel d1 gene MUST inactivate the gene (vs. allowing expression of a hypoallergenic Fel d1 protein). 


Written Description
Claims 34-35, 39, 43-50, 56, 60-62, 76-78, 81 remain and claims 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
i) The specification lacks written description for using 2 gRNAs and Cas9 in the presence or absence of a donor DNA template (NHEJ vs homology repair (HR)) to remove all or a portion of a Fel d1 genomic sequence or a nucleic acid sequence encoding chains 1 and 2 and/or the promoter of an endogenous Fel d1 gene of a feline cell such that Fel d1 expression does not occur or such that a hypoallergenic Fel d1 protein is expressed as required in claims 34, 43, 47, 60, 77. 
Claim 34 encompasses targeting two locations in a Felis catus Fel d1 gene, i.e. the 5’ end or 3’ end, a single nucleotide, an essential region, a non-essential region, an immunogenic region, or a non-immunogenic region. Claim 39 specifically requires the sequence is selected from any of at least SEQ ID NO: 1-1225 (claim 39). However, the specification is limited to making a deletion that causes hypoallergenicity which, in turn, is limited to deleting any portion of Fel d1 that acts as an allergen and decreases the allergenic effect of Fel d1. Most specifically, the specification is limited to using gRNAs in Table 3 (pg 27-28) which refers to crRNA 1A, 1B…2A, 2B in Fig. 3 which remove the coding region of chains 1 and 2. Applicants provide 1225 “candidate target sequences” 
The combinations of gRNA pairs in Table 3 delete the coding regions of chains 1 and 2 of the Fel d1 gene; however, the claim encompasses deleting all or a portion of a Fel d1 genomic sequence (preamble) by removing “chain 1 and 2 of the Fel d1 genomic sequences”. While the Fel d1 gene may be inactivated by removing the coding sequence for chains 1 and 2, the specification does not enable deleting all or a portion of a Fel d1 genomic sequence (preamble) by removing the coding sequence for chains 1 and 2 as claimed. Please clarify the preamble and make the deletion the same throughout the body of claim 34. 
The specification does not correlate the gRNA pairs that delete the coding sequence for chains 1 and 2 to any gRNA pairs that delete the Fel d1 promoter or the coding sequence for chains 1 and 2 AND the Feld 1 promoter as encompassed by claim 34. Pg 47, para 210 describes using sgRNA and plasmid donor to insert a GFP reporter in place of the Fel d1 promoter and chain 1 and 2 stop codons; however, the specification does not teach the location of the promoter or which gRNA remove the promoter. Fig. 3 shows expression for the coding regions of chain 1 and 2 are in opposite direction, so the promoter may be somewhere in between; however, clarification is required because the teachings of the Fel d1 promoter and the gRNA st gRNA target the 5’ flanking region of the sequence encoding Fel d1 chain 2; however, the specification only teaches crRNA 1A that targets the 5’ flanking region of chain 2 (see Fig. 3). Please clarify which SEQ ID NOs are the target sequences that correlate to 1A, 1B…2B in Table 3, specifying which are targets in the flanking regions as required in claims 34, 39, et al. and specifically set forth in claim 35. 
Claim 44 requires the cell has a genome with no Fel d1 gene; however, applicants do not correlate targeting the sequences in Table 3 that remove the coding region of chains 1 and 2 to deleting the entire Fel d1 gene. Clarification is required. 
Claim 44 requires “which is hypoallergenic in humans”; however, it is unclear whether this refers to the protein, the gene or the cell. Please clarify what is hypoallergenic in claim 44 (probably the protein expressed after genetic modification), and clarify whether deletion of the coding sequence for chains 1 and 2 using any combination of 1A, 1B…2B in Table 3 MUST causes the Fel d1 protein to be less allergenic in humans. 
In fact, all independent claims require clarification whether deletion of the coding sequence for chains 1 and 2 using any combination of 1A, 1B…2B in Table 3 simply inactivates the Fel d1 gene OR whether the deletion causes the Fel d1 protein to be less allergenic. 
The specification discusses using a donor DNA template to insert an exogenous coding sequence (pg 47, para 210). Claim 77 specifically requires using a donor DNA template; however, the specification does not teach the sequence of the homology arms or that the donor sequence integrates into the Fel d1 gene such that chain 1 and 2 are 
Claim 34 encompasses using 2 gRNAs and Cas9 in the absence of a donor DNA which relies upon non-homologous end joining (NHEJ). Pg 29-30, para 135, teaches double stranded breaks “at a single target site introduced by Cas9 are repaired by [NHEJ]; however, the specification does not teach deleting the coding region of chains 1 and 2 of 7500 nucleotides using 2 gRNAs allows reannealing of the ends. There is no apparent reason why non-analogous, non-homologous ends made using 2 gRNAs would reanneal. It is not discussed in the specification and it is not readily apparent from the art at the time of filing. 
Upon showing the gRNA combinations that delete the coding sequence for chains 1 and 2 (and promoter?) and upon showing that deletion of chains 1 and 2 inactivates the Fel d1 gene, claim 34 should read ---A method of inactivating a Fel d1 gene in a feline cell, the method comprising: a) introducing a 1st and 2nd guide RNA (gRNA) and a Cas9 protein into a feline cell such that the coding sequence for chains 1 and 2 of an endogenous Fel d1 gene is removed and the Fel d1 gene is inactivated---. If deletion of chains 1 and 2 simply makes the Fel d1 protein less allergenic, then the “such that” phrase would be –such that that the coding sequence for chains 1 and 2 of 
Accordingly, the specification lacks written description for using 2 gRNAs and Cas9 in the presence or absence of a donor DNA template to remove all or a portion of a Fel d1 genomic sequence or a nucleic acid sequence encoding chains 1 and 2 and/or the promoter of an endogenous Fel d1 gene of a feline cell such that Fel d1 expression does not occur as required in claims 34, 43, 47, 60, 77
Claims 43 and 44, drawn to Felis catus cell lines, have been included because the specification does not teach how make a genome lacking chains 1 and 2 of the Fel d1 gene using any means other than 2 gRNAs, Cas9, and optionally a donor DNA template. 
Claims 46 and 47, drawn to a genetically modified Felis catus and method of making, have been included because the specification does not teach how make a genome lacking chains 1 and 2 of the Fel d1 gene using any means other than 2 gRNAs, Cas9, and optionally a donor DNA template. They have also been included as they relate to deleting chains 1 and 2 and/or the promoter of a Fel d1 gene.
Claim 60 has been included as it relates to “deleting all or a portion of” a Fel d1 gene and as it relates to deleting chains 1 and 2 and/or the promoter of a Fel d1 gene.

ii) The specification lacks written description for administering 2 gRNAs and Cas9 into a cat cell in vivo as broadly encompassed by claims 34, 60. Claims 34 and 60 encompass administering 2 gRNAs and Cas9 to cells in vivo. Claim 34 and 60 
In vivo embodiments are not enable for reasons set forth above regarding the specific genetic modification and result (see above).
Specifically, the sole disclosed use for performing the method of claim 34 or 60 in vivo is to make the cat hypoallergenic, i.e. treatment (pg 9, para 48). However, the specification does not teach the desired target tissue, the specific route of administration and dosage required for treatment, or the amount of genetic modification that must occur to have the desired result, i.e. no Fel d1 expression or expression of a hypoallergenic Fel d1 protein. However, the specification does not provide adequate guidance that one cell or a group of cells with impaired Fel d1 expression would make the cat hypoallergenic. 
Most specifically, pg 45 discusses transfecting cat salivary glands with feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a salivary gland-specific promoter. This example is prophetic and fails to provide adequate guidance that the cells of salivary gland WILL have impaired Fel d1 production or that the cat WILL be hypoallergenic. Pg 46 discusses transfecting cat skin with feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a skin-specific promoter. This example is prophetic and fails to provide adequate guidance that the cells of skin WILL have impaired Fel d1 production or that the cat WILL be hypoallergenic. Pg 46-47 discusses systemically administering a feline immunodeficiency virus (FIV) encoding a pair of gRNAs and Cas9 using a skin-specific promoter. This example is prophetic and fails to provide adequate guidance that the 
Accordingly, the specification lacks written description for performing the method of claim 34 or 60 in vivo.

iii) The specification lacks written description for a genetically modified cat that does not express Fel d1 or expresses a hypoallergenic Fel d1 using gRNA and Cas9 as required in claims 45-48. Claim 45 requires first making the cell which is not enabled for reasons set forth above. Claim 46 requires first genetically modifying an oocyte which is not enabled for reasons set forth above. The specification does not provide adequate guidance that the Fel d1 gene would functionally reanneal using 2 gRNAs under NHEJ conditions deleting 7500 nucleotides in an isolated cell (see above) or that a donor DNA would functionally integrate into the Fel d1 gene (see above), that the cell fail to express Fel d1 (see above), that the cell express a hypoallergenic Fel d1 protein lacking chains 1 or 2 (see above), or “absent expression of Fel d1” (claim 48) (see above). Next, the body of claims 45-47 require obtaining a Felis catus cat with a genetic modification but do not require the cat has an altered phenotype, that the Fel d1 gene has been inactivated, that Fel d1 expression is inactivated, or that the cat expresses a hypoallergenic Fel d1 lacking chains 1 and 2. The preamble in claims 45 and 46 is an intended use and does not necessarily occur, and the specification does not teach how to use a genetically modified cat with not altered phenotype as encompassed by claims 45-47. Furthermore, although not required, the specification does not exemplify obtaining a genetically modified cat. The teachings in the specification regarding making 

iv) The specification lacks written description for administering 2 gRNAs and Cas9 nickase to make the genetic modification required in claim 60. Cas9 nickase requires 2 targets/cut that reanneal with “INDELS”; however, applicants’ invention requires deleting a large portion of genomic material; therefore, embodiments with Cas9 nickase are limited to using 4 crRNAs. Table 4 shows combinations of target sites for crRNA using Cas9 nickase, all of which are limited to the sites mentioned above. At minimum, the specification is limited to deletions at the 1st and 2nd sites shown in Table 3 that delete the entire Fel d1 gene (crRNA 1A and 2A or 2B, or 1B and 2A or 2B). The specification fails to correlate the sites that remove large portions of the initial coding regions of chain 1 and 2 to any sites as broadly encompassed by claim 60. Accordingly, the specification lacks written description for making a cell lacking all or a portion of Fel d1 genomic sequence using Cas9 nickase as required in claim 60.

v) The specification lacks written description for sequence data of the Fel d1 gene from a plurality of feline tissue samples as required in claim 89. The specification does not teach a consensus sequence for the Fel d1 gene across a plurality of feline . 
Response to arguments
Applicants argue the amendments overcome the rejections. Applicants’ arguments are not persuasive for reasons set forth above.

Indefiniteness
The rejection of claim 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn because the term “substantially” has been removed. 
Claim Rejections - 35 USC § 102
Withdrawn rejections 
The rejection of claims 43, 44, 47, 48 under 35 U.S.C. 102a1 as being anticipated by Sartore (Veterinary Sci., 2017, Vol. 4, pg 1-5) has been withdrawn. Sartore is limited to a siberian cat whose genome comprises a deletion of 6 nucleotides causing the loss of two serines in the Fel d1 gene (pg 3, 1st paragraph) that cause decreased concentration of Fel d1 in the saliva (pg 3, 3rd full paragraph). Sartore did not 
The rejection of claims 43-45, 47, 48 under 35 U.S.C. 102a1 as being anticipated by Avner (10626417) has been withdrawn. Avner is limited to making Felis catus cells with an inactivated Fel d1 gene engineered using a homology vector that integrates exogenous nucleotides, specifically a Neo coding sequence (claim 1, col. 37, example 2) while claims 43-45, 47, 48 are limited to inactivating Fel d1 without introducing any foreign or exogenous sequence.
Pending rejection
Claims 43-48 are rejected under 35 U.S.C. 102a2 as being anticipated by Avner (20200008405, EFD=1-13-16). 
Avner taught an isolated Felis catus somatic cell with an inactivated Fel d1 gene engineered using Cas9 and guide RNA that has the coding region of chains 1 and 2 removed (Fig. 11, 19) which is the same structure required in claims 43-48. In particular, pg 3, line 2-3, of 62/278293 (the parent of ‘405) disrupting “a combination of part or all of chain 1, chain 2 and the shared promoter”. The process is performed without an exogenous donor DNA template relying on non-homologous end joining (NHEJ) (pg 18, 1st paragraph; paragraph bridging pg 18-19; pg 23 of 62/278293) which is equivalent to no foreign or exogenous gene sequence as required in claims 43, 44, 47, 48. The lack of chains 1 or 2 inactivates the Fel d1 or gene or causes expression of a hypoallergenic Fel d1 protein as required in claims 43-48. The cell is put into an enucleated oocyte or one-cell embryo to make a genetically modified cat (pg 5, last 3 lines) which is nd paragraph) which is equivalent to claim 46. 
Response to arguments
Applicants argue Avner ‘405 is not available as prior art because parent application 62/278293 did not teach Example 2 or Figures 35 and 36. Applicants’ argument is not persuasive because Avner taught an isolated Felis catus somatic cell with an inactivated Fel d1 gene engineered using Cas9 and guide RNA that has the coding region of chains 1 and 2 removed (Fig. 11, 19) which is the same structure required in claims 43-48. In particular, pg 3, line 2-3, of 62/278293 (the parent of ‘405) disrupting “a combination of part or all of chain 1, chain 2 and the shared promoter”.

Claim Rejections - 35 USC § 103
Claim 34, 35, 39, 43-48, 77, 81, 88, 89 are rejected under 35 U.S.C. 103 as being unpatentable over Avner (10626417) in view of Cong (Sci., 2013, Vol. 339, No. 6121, pg 819-823) and Gronlund (Int Arch Allergy Immunol, 2010, Vol. 151, pg 265-274). 
Avner taught an isolated Felis catus somatic cell with a genetically modified Fel d1 gene using Cas9, crRNA, and a donor DNA template – the cell has an inactivated Fel d1 gene because the promoter and coding regions of chains 1 and 2 are disrupted (claim 1, col. 37, example 2). Avner did not teach using 2 gRNAs or removing the coding region of chains 1 and 2 of a Fel d1 gene as required in claim 34, 46, 77. 

The sequence for the Felis catus Fel d1 gene was known in the art at the time of filing (Gronlund), and gRNA target sequence capable of removing the coding region of chains 1 and 2 are disclosed by Avner. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to genetically modify an isolated Felis catus somatic cell such that the Fel d1 gene is inactivated as described Avner using 2 gRNAs and Cas9 such that a segment was deleted as described by Cong specifically using 2 gRNAs described by Avner capable of removing the coding region of chains 1 and 2. Those of ordinary skill in the art at the time of filing would have been motivated to exclude the homology vector of Avner to decrease cost and improve specificity. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of using gRNA target sequences described by Avner to remove an essential coding sequence in order to inactivate the gene as described by Cong, specifically by removing coding sequence of chains 1 and 2 of a Fel d1 because Avner taught they were the cause of allergy. 
Claim 35 has been included because Avner described gRNA in the 5’ flanking region of chain 2 and 3’ flanking region of chain 1. 
Claim 39 has been included because SEQ ID NO: 1-1225 are readily apparent from the Fel d1 sequence described by Gronlund. 
Claims 43 and 44 have been included because the combined teachings of Avner, Cong, and Gronlund taught removing the coding region of chains 1 and 2 of a Fel d1 
Claims 45-48 have been included because Avner taught making a genetically modified cat by fusing a genetically modified  donor cell with an enucleated oocyte, fertilizing the oocyte, and implanting the fertilized oocyte into a recipient female (DETX 234-238, 240-249).
Claim 60 has been included because the combined teachings of Avner, Cong, and Gronlund taught all the limitations claimed for reasons set forth above and because using Cas9 nickase is described in Fig. 43, 47, 58, 63 of Cong taken with Fig. 62C-D.
Claim 61 has been included because SEQ ID NO: 1-1225 are readily apparent from the Fel d1 sequence described by Gronlund. 
Claim 62 has been included because Avner described gRNA in the 5’ flanking region of chain 2 and 3’ flanking region of chain 1. 
The concept of using a repair template to remove a desired coding sequence in order to inactivate a gene in claim 77 is found throughout the examples of Cong (col. 105, Table H, “Template DNA”; col. 122, Example 11; col. 123, lines 30-39).

Claim 88 has been included because removal of the coding sequence of chains 1 and 2 as described by the combined teachings of Avner, Cong, and Grunlund removes the conserved region encoding chains 1 and 2. 
Claim 89 has been included because the phrase “wherein the genomic sequencing data is obtained from genomic DNA isolated from a plurality of feline tissue samples” fails to distinguish or further limit the structure or function of the cell. 
Response to arguments
Applicants argue Avner and Cong are non-analagous art because Avner uses gRNA and Cas9 to insert an exogenous sequence while Cong uses gRNA and Cas9 to make deletions. Applicants’ argument is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Avner and Cong both taught using gRNA and Cas9 to inactivate a gene of interest. Despite the fact that Avner used a homology vector to inactivate the Fel d1 gene, specifically one encoding a marker protein, Avner also described making a deletion in the Fel d1 gene (col. 4, line 10, and throughout). Cong described how to do so with a homology vector as encompassed by claims 34, 60 and specifically required in claim 77, or in the absence of a homology vector without introducing exogenous DNA as required in claims 43 and 44. Accordingly, Avner and Cong are analogous art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pereyra-Bonnet (Reprod., Fertility and Develop., 2008, Vol. 20, pg 741-749) taught a method of introducing exogenous DNA into feline embryos.  
Cho (Cellular Reprogramming, 2010, Vol. 12, No. 9, pg 739-747) confirmed the cat cloned by Yin (see above) passed the RFP transgene on to its offspring via the germline.  
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632